DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/25/2020 has been entered.


    PNG
    media_image1.png
    61
    640
    media_image1.png
    Greyscale

WO demonstrates that conducting the thermal decomposition step in the presence of an intermediate boiler was known at the time of the invention:

    PNG
    media_image2.png
    351
    497
    media_image2.png
    Greyscale


WO 098 also teaches the required dual split/stripping thermal decomposition process:

    PNG
    media_image3.png
    369
    314
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    132
    500
    media_image4.png
    Greyscale

The recited solvents are specifically taught:

    PNG
    media_image5.png
    155
    519
    media_image5.png
    Greyscale

See Machine Translation of WO 2011089098, at https://patents.google.com/patent/WO2011089098A1/en?oq=2011089098, downloaded 22 September 2020, attached previously.
JP 550 teaches also a decomposition reaction in the form of reactive rectification in the stripping zone of the column and separating the reaction product from the starting material quickly and effectively by the countercurrent principle. By using a suitable high 
The recited “supplying” step, as amended, is covered by the process of JP 550 by transferring the gas-phase components of the decomposition reaction from the bottom of the column, where the decomposition reaction takes place, through the column zones:

    PNG
    media_image6.png
    346
    1524
    media_image6.png
    Greyscale

The solvent can be dibenzyl toluene, which has a boiling point between HDI and BuOH, as covered in the Example.
JP 550 also teaches phenoxybiphenyl (i.e., 2-PHENOXYBIPHENYL) as viable solvent, which qualifies as compound C, see physical data from https://www.chemicalbook.com/ChemicalProductProperty_EN_CB2768915.htm, downloaded 22 September 2020:

    PNG
    media_image7.png
    741
    1034
    media_image7.png
    Greyscale

(Note: BuOH B.P. is 117°C).
JP 315 also teaches the split system:

    PNG
    media_image8.png
    362
    1511
    media_image8.png
    Greyscale

The distillation columns in the Japanese and WO documents are heated, see claim 27.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12, 12, 24, 25, 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims have been amended to require that a hydroxyl compound is supplied with the carbamate to the thermal decomposition.  The specification fails to support this limitation.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 31, fluorine is not a hydrocarbon, and halides have been excluded from the claims by Applicant’s amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642